The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The specification is replete with grammatical errors too numerous to mention specifically. The specification should be revised carefully. Examples of such errors are: Page 1, in paragraph [0003], last line therein, note that --in the-- should be inserted after “even” for idiomatic clarity. Page 1, in paragraph [0005], last line therein, note that --thereby-- should be inserted prior to “improving” for idiomatic clarity. Page 2, in paragraph [0006], 4th line therein and in replacement paragraph [0018], 4th line therein, note that the recitation of “The each” should be rewritten to be just --Each--, respectively at these instances for idiomatic clarity. Page 4, in paragraph [0030], second line therein, note that --are-- should be inserted prior to “not” for idiomatic clarity.
The disclosure is objected to because of the following informalities: Note that in view of the cancellation of paragraphs [0007] to [0017], [0019], [0054] & [0055] by the preliminary amendment filed 30 June 2020, it should be noted that the numbering of paragraphs subsequent to paragraph [0006] are no longer numbered in a consecutive manner and thus an appropriate clarification (e.g. such as a rewritten specification in the form of a substitute specification) is needed. Page 1, in paragraph [0003], second line therein, note that the pronoun “it” should be rewritten as --such a phase shifter-- to indicate the intended feature for clarity and completeness of description and note that the term “posture” should be rewritten as --attitude-- for an appropriate characterization. Page 1, in paragraph [0004], 4th & 5th lines therein, note that the recitation of “adjusted by employing a new liquid crystal phase shifter” is vague in meaning and thus appropriate clarification is needed. Page 1, in the heading immediately preceding paragraph [0005], it is noted that --OF THE DISCLOSURE-- should be inserted after “SUMMARY” for consistency with PTO guidelines. Page 2, in paragraph [0006], 10th line therein and in replacement paragraph [0018], 10th line therein, note that it is unclear whether the recitation of “sub-microstrip lines share one of the two ends”, respectively at these instances would be an accurate characterization of this aspect of the invention and thus appropriate clarification is needed. Page 4, in the heading immediately preceding paragraph [0029], note that the recitation of “DESCRIPTION OF EMBODIMENTS” should be rewritten as --DETAIL DESCRIPTION OF THE EMBODIMENTS-- for consistency with PTO guidelines. In replacement paragraph [0029], second line therein, note that --, where like features are denoted by the same reference label throughout the drawings and throughout the specification description-- should be inserted after “drawings” for an appropriate characterization. Page 5, in paragraph [0031], 8th line therein, note that --as shown in FIGS. 3 and 4-- should be inserted after “2” for an appropriate characterization consistent with the labeling in those drawings and note that --(FIG. 4)-- should be inserted after “4” for consistency with the labeling in that drawing; 9th line therein, note that --as shown in FIGS. 1, 3 and 4-- should be inserted after “42” for an appropriate characterization consistent with the labeling in those drawings; 12th, 14th lines therein, note that --as shown in FIG. 1-- should be inserted after “410” (i.e. 12th line therein), after “411” (i.e. 14th line therein), respectively at these instances for an appropriate characterization consistent with the labeling in that drawing; line 15, note that --(FIGS. 1 and 3)-- should be inserted after “43” for consistency with the labeling in that drawing.. Page 7, in paragraph [0034], it is noted that it is unclear what characterizes “segments” as being either “effective” or “non-effective” and thus appropriate clarification is needed. Page 7, in paragraph [0034], 5th line therein, note that --(FIG. 1)-- should be inserted after “412” for consistency with the labeling in that drawing; 7th, 12th lines therein, note that --as shown in FIGS. 2 and 5-- should be inserted after “layer” (i.e. 7th line therein) and inserted after “402” (i.e. 12th line therein), respectively at these instances for appropriate characterizations consistent with the labeling in those drawings. Page 9, in paragraph [0037], 6th line therein, note that --as shown in FIGS. 1 and 2-- should be inserted after “L” for an appropriate characterization consistent with the labeling in those drawings; 8th line therein, note that the reference to label “2L” is vague in meaning, especially since such a path length is not clearly designated in any of the corresponding drawings and thus appropriate clarification is needed. Page 9, in paragraph [0040], second line therein, note that the recitation of “segments 401 and the non-effective segment 402 connecting them” should be rewritten as --segments 401 connected by the non-effective segment 402-- for an appropriate characterization. Page 9, in paragraph [0041], last line therein; page 9, in paragraph [0042], third line therein; page 10, in paragraph [0046], first line therein: note that --as shown in FIG. 8-- should be inserted after “401” (i.e. in paragraph [0041]), inserted after “example” (i.e. in paragraph [0042]; in paragraph [0046]), respectively at these instances for appropriate characterizations consistent with the labeling in that drawing. Page 9, in paragraph [0042], second, 8th lines therein and page 10, in paragraph [0046], 7th, 10th lines therein, note that --(FIG. 7)-- should be inserted after “41” (i.e. in paragraph [0042], second line therein), inserted after “434” (i.e. in paragraph [0042], 8th line therein; in paragraph [0046], 7th line therein), inserted after “433” (in paragraph [0046], 7th line therein) and inserted after “435” (in paragraph [0046], 10th line therein), respectively at these instances for consistency with the labeling in that drawing. Page 9, in paragraph [0042], 6th & last lines therein and page 10, in paragraph [0047], first line therein, note that --as shown in FIG. 7-- should be inserted after “432” (i.e. in paragraph [0042]), inserted after “43” (i.e. in paragraph [0042], last line therein) and inserted after “embodiment” (i.e. in paragraph [0047]), respectively at these instances for appropriate characterizations consistent with the labeling in that drawing. Page 10, in paragraph [0042], 9th line therein, it is noted that the recitation of “2L + L1” is vague in meaning, especially since such a path length has not been clearly designated in the corresponding drawings. Page 10, in paragraphs [0043], [0044], [0045], first line in each paragraph, note that “FIG. 7 and” should be respectively deleted at each instance, especially since the subsequent corresponding description pertains to what is depicted in FIG. 8.  Appropriate correction is required.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the T-shaped structure (i.e. claim 10) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12; 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, lines 10 & 11 and in claim 13, lines 11 & 12, note that it is unclear whether the respective recitation of “the plurality of sub-microstrip lines share one of the two ends” would be an accurate characterization of this aspect of the invention, at these instances, especially given the earlier recitation that a “transmission portion” connects to the “two ends” and thus appropriate clarification is needed.
In claim 1, lines 12 & 13 and in claim 13, lines 13 & 14, note that it is unclear how “each of the ends”, as recited herein relates to “ends”, as recited earlier (i.e. one in the same ends, distinctly different ends, etc.) and thus appropriate clarification is needed.
In claim 1, lines 15 & 16 and in claim 13, lines 16 & 17, note that it is unclear whether the respective recitations of “feed terminals overlap a corresponding one of the two ends” would be an accurate characterization of this aspect of the invention, at these instances and thus appropriate clarification is needed.
In claims 2, 16, lines 2, 4 in each claim, note that it is unclear, even in light of the specification, what characterizes “an effective segment” (i.e. line 2) and “a non-effective segment” (i.e. line 4), respectively (i.e. in what manner are these “segments” considered “effective” or “non-effective”? and thus appropriate clarification is needed.
In claim 2, last line; in claim 7, line 2; in claim 14, last line: note that it is unclear which one of the one or more than one non-effective segments is intended by the recited “the non-effective segment”, respectively at these instances and thus appropriate clarification is needed.
In claims 11, 19, lines 4, 7 in each claim, note that the respective recitations of “is different from one another” appear incomplete, at these instances and thus appropriate clarification is needed.
In claim 13, lines 6, 7 & 8, note that it is unclear how each recitation of “a phase-controlled electrode” would relate to each other (i.e. one in the same electrode, distinctly different electrodes, etc.). Appropriate clarification is needed.
In claim 15, note that it is unclear as to which one of the one or more than one effective segments is intended by the recited “the effective segment”, and thus appropriate clarification is needed.
In claim 19, lines 2 & 3, note that the recitation of “each effective length of the microstrip line” is vague in meaning, especially since no prior recitation of an “effective length” for the “microstrip line” has been positively established and thus appropriate clarification is needed.
The following claims have been found to be objectionable for reasons set forth below: 
In claim 4, note that --direction-- should be inserted after “same” for an appropriate characterization.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 12; 13, 20 are rejected under 35 U.S.C. 103 as being unpatentable over the Deng et al (‘200) document (cited by applicants’) in view of Cao et al (earliest effectively filed date of 24 January 2017). 
Deng et al (i.e. Figure 1) discloses a liquid crystal phase shifter, comprising: a first substrate (e.g. an upper layer dielectric substrate (1) in Figure 1); a second substrate (e.g. a lower layer dielectric substrate (2) in Figure 1) opposite to the first substrate (1); a liquid crystal layer (i.e. 3) disposed in a gap between the first and second substrates (1, 2); a phase shifting unit collectively formed by a microstrip line (i.e. metal microstrip structure) disposed with respect to the first substrate (1) and a phase-controlled electrode (i.e. a graphene layer (4) in Figure 1) disposed with respect to the second substrate (2); wherein the metal microstrip structure is further defined by a plurality of sub-microstrip lines (i.e. a plurality of metal patches (5) in Figure 1) joined by a transmission portion (i.e. connection line (6) in Figure 1). Regarding claims 12, 20, note that the phase-controlled electrode (4) overlaps with the metal microstrip structure and thus can be characterized as covering the metal microstrip structure. However, Deng et al does not disclose feed terminals at each of the ends.
Cao et al (e.g. Fig. 2) discloses a liquid crystal phase shifter including a microstrip line (i.e. 13) disposed on a substrate layer (i.e. 11) and interfacing with a liquid crystal layer (i.e. 12) and also including a via hole (i.e. 15) disposed within a ground layer (14) and interfacing with the liquid crystal layer (12). As described in paragraph [0053], the via hole (15) and the microstrip line (13) overlap and thus such a configuration allows electromagnetic wave signals to propagate through the vias hole (15). Accordingly, the vias hole (15) can be characterized as feed terminals.
Accordingly, it would have been obvious in view of the references, taken as a whole, to have modified the liquid crystal phase shifter in Deng et al to have included a via hole (i.e. corresponding to the claimed “feed terminals”), such as taught by Cao et al. Such a modification would have provided an advantageous way of coupling electromagnetic wave signals into and out of the liquid crystal phase shifter in Deng et al, thereby suggesting the obviousness of such a modification. Note that as an obvious consequence of such a modification, the resultant combination would have necessarily included the via hole overlapping an end of the microstrip, consistent with the teaching in Fig. 2, as well as related Figs. 4 & 5, of Cao et al.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Glushchenko et al discloses a liquid crystal phase shifter including a microstrip therein.
Any inquiry concerning this communication should be directed to BENNY T LEE at telephone number (571) 272-1764.


/BENNY T LEE/PRIMARY EXAMINER 
ART UNIT 2843                                                                                                                                                                                                       

B. Lee